In a habeas corpus proceeding, the petitioner appeals from (1) an order of the Supreme Court, Kings County (Goldstein, J.), entered December 15, 1989, which denied his application, and (2) an order of the same court (Owens, J.), dated February 13, 1990, which denied his motion for reargument.
Ordered that the appeal from the order dated February 13, 1990, is dismissed, without costs or disbursements, as abandoned, and as no appeal lies from an order denying reargument; and it is further,
Ordered that the order entered December 15, 1989, is affirmed, without cost or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeal from the order entered December 15, 1989. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the contentions raised by the appellant in his supplemental pro se brief and find them to be frivolous. Thompson, J. P., Sullivan, Harwood and O’Brien, JJ., concur.